 Case 1:18-cv-01526-CFC Document 41 Filed 01/21/21 Page 1 of 4 PageID #: 420




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

CP PRINTING LIMITED


                          Plaintiff,

                  V.                         Civil Action No. 18-1526-CFC

GLITTERATI INCORPORATED


                          Defendant.



                           MEMORANDUM ORDER

      Plaintiff CP Printing Limited has sued Defendant Glitterati Incorporated,

asserting claims of breach of contract, quantum meruit, and unjust enrichment.

D.I. 1. Pending before me is Plaintiffs Motion for Summary Judgment (D.I. 36).

Plaintiffs Concise Statement of Facts in Support of Motion for Summary

Judgment states that "[b]etween January 2015 and December 2017, Glitterati

purchased approximately $228,202.24 in printed books and publications from

[CP]." D.I. 38 ~ l. CP's Concise Statement of Facts also states that Glitterati

made payments to CP totaling "approximately $47,842.50" that left Glitterati with

"an outstanding balance of $180,359.72." D.I. 38 ~ 3.

      Defendant denies these factual statements. Specifically, "Glitterati disputes

that the amount it owed CP was $228,202.24." D.I. 39-3 at 3. In support of this
 Case 1:18-cv-01526-CFC Document 41 Filed 01/21/21 Page 2 of 4 PageID #: 421




assertion, Glitterati cites the affidavits of Marta Hallett, Glitterati's publisher and

owner, and Gloria Blanco, Glitterati' s Director of Finance. Ms. Hallett' s affidavit

states that all costs had to be "formally approved" by Glitterati before CP was to

proceed to print a book. D.I. 39-1 13. But the invoices that CP relies upon to

arrive at the $228,202.24 amount, Glitterati argues, include "many extra costs

and/or additional costs" not approved by Glitterati and "numerous and significant

discrepancies, errors, and overcharges." D.I. 39-3 at 2; see also D.I. 39-1 ,I 12

(affidavit of Ms. Hallett stating that certain invoices contain charges for goods and

services that Glitterati did not receive); D.I.39-216 (affidavit of Ms. Blanco

stating that certain invoices contain overcharges for previously invoiced services

and citing D.I. 39-2, Ex. C as an acknowledgement from CP of such an

overcharge). Ms. Hallett thus swears that "CP is not owed the amount claimed in

this litigation [($180, 359.72)] and that a full accounting of all invoices, purchase

orders and payments is required." D.I. 39-1113. This averment creates a genuine

dispute of a material fact.

      In its briefing, CP suggests that an "open balance statement" created by CP

that lists Glitterati's alleged debts (D.I. 38-3) and an email sent from Ms. Blanco to

CP (D.1. 38-5) operate as "accounts stated" that prevent Glitterati from disputing

that it owes CP $180,359.72. D.I. 37 at 9. CP similarly asserts that the invoices




                                            11
 Case 1:18-cv-01526-CFC Document 41 Filed 01/21/21 Page 3 of 4 PageID #: 422




delivered to Glitterati and discussed above also operate as accounts stated. D.I. 40

at 3.

        An account stated can estop a party from disputing an amount owed, but

only if "the creditor and the debtor assent" to an "exact and definite balance." 29

Samuel Williston & Richard A. Lord, Williston on Contracts§ 73:56 (4th ed.

2020). None of the documents CP cites prove that Glitterati assented to a definite

balance owed. The email from Ms. Blanco refers only to an "[e]stimated [a]mount

[d]ue" of $200,000, D.I. 38-5 at CPP 000489, and thus does not contain an "exact

and definite balance." Moreover, the absence of record evidence that Glitterati

affirmatively objected to the open balance statement would not warrant summary

judgment in CP's favor. While the failure to object to an invoice within a

reasonable time can constitute the assent necessary for estoppel by an account

stated, what constitutes "a reasonable time for the purposes of this rule is generally

a question for the jury." Williston, supra, at§ 73:58. As a result, a debtor's

"silence with respect to ... invoices received is not so conclusive as to require a

directed verdict against it." Id.

        Because there is a disputed fact that CP has said is material to its summary

judgment motion, I will deny the motion. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986) (holding that summary judgment will not lie if there is a

genuine dispute about a material fact).


                                           111
 Case 1:18-cv-01526-CFC Document 41 Filed 01/21/21 Page 4 of 4 PageID #: 423




      NOW THEREFORE, at Wilmington this Twenty-first day of January in

2021, IT IS HEREBY ORDERED that Plaintiff's Motion for Summary Judgment

(D.I. 36) is DENIED.




                                          UNITED STATES DIS




                                     IV
